Citation Nr: 0126306	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  94-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's honorable active military service extended from 
November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The case was previously before the Board in June 1999, when 
it was remanded to afford the veteran a hearing.  In July 
2001, a hearing was held before the Board member making this 
decision.

At his July 2001 Board hearing, the veteran raised a claim of 
service connection for a psychiatric disorder.  Such claim 
has not been developed for appellate consideration by the 
Board.  It is referred to the RO for such action as may be 
deemed appropriate.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's disabilities include schizophrenia, 
diabetes mellitus, hypertensive cardiovascular disease, 
lumbosacral strain, bilateral knees disorders, and hallux 
valgus, as well as complaints of residuals of a fractured 
mandible, residuals of a fractured shoulder with chronic 
pain, ulcers, gastroesophageal reflux disease, a larynx 
disorder, and hemorrhoids.

3.  The veteran was born in April 1952 and is currently 49 
years old.  He completed one year of college and last worked 
in 1992, in house keeping for a hospital.  

4.  The veteran's physical disabilities permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.

The law provides that pension shall be paid to each veteran 
of a period of war who meets the service requirements and who 
is permanently and totally disabled because of a nonservice- 
connected disability which is not the result of the veteran's 
willful misconduct. 38 U.S.C.A. § 1521(a) (West 1991); 38 
C.F.R. § 3.3 (2001).

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17 (2001).  

Marginal employment, odd job employment, and employment at 
half the usual remuneration is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).  


Psychiatric Disorder:  The veteran was admitted to a VA 
medical center (VAMC) for psychiatric hospitalization in late 
January 1994.  He was an inpatient for over 60 days.  
Schizophrenia, paranoid type, chronic, with acute 
exacerbation was diagnosed.  On admission, he complained of 
depression and feeling suicidal.  Further examination showed 
he was vaguely paranoid, tangential and circumstantial.  He 
responded to medication.  At the time of discharge, he was 
considered competent.  The doctor expressed the opinion that 
the veteran might be employable but probably could only 
tolerate minimal stress.

In May 1996, the veteran was seen at the VA out patient 
clinic with complaints of depression, suicidal ideation and 
hearing voices.  Medication was provided.  

On VA examination in February 2000 for mental disorders, the 
veteran described violent episodes and blackouts.  He had 
depression, sadness, low self-esteem and low energy levels.  
There was suicidal ideation and he reported an attempt to cut 
himself a week earlier.  On mental status examination, the 
veteran's speech revealed that he was demented.  Recent 
memory was poor.  Proverb interpretation was very, very 
concrete, which was considered to be a sign of schizophrenia.  
Insight and judgment were poor.  Affect was neutral but he 
could be violent.  Diagnoses were schizophrenia, paranoid 
type with situational depression and chronic alcoholic with 
blackouts and violent behavior during blackouts.  The 
examiner expressed the opinion that the veteran was not 
competent to handle funds.  The examiner believed that the 
veteran was unemployable or at least not able to hold a job.  
His GAF was rated around 35.  A GAF from 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family and is unable to work).  
DSM-IV, at 32; Cathell v. Brown, 5 Vet. App. 539 (1996).

A VA clinical record, dated in July 2000, shows the veteran 
reported suicidal ideation, hopelessness, tearfulness, loss 
of energy, and difficulty sleeping.  He was alert, oriented 
and cooperative.  Thought content was goal directed with 
content focused on treatment.  Insight and judgment were 
fair.  Medication was provided.  There was no comment as to 
the extent of the veteran's functional impairment.  

The veteran was hospitalized, in August 2000, for treatment 
of alcohol dependence.  Paranoid type schizophrenia was also 
diagnosed.  GAF was 45 on admission and discharge.  A GAF of 
41 to 50 reflects serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  

The criteria for rating psychiatric disabilities changed 
effective November 7, 1996.  Since the veteran filed his 
claim before that date, he is entitled to have the most 
favorable version applied to his case.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

Under the criteria in effect when the veteran filed his 
claim, schizophrenia was evaluated as 100 percent disabling 
where the active psychotic manifestations were of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  With 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability, the disability was rated 
at 70 percent.  Considerable impairment of social and 
industrial adaptability was rated as 50 percent disabling.  
Definite impairment of social and industrial adaptability was 
rated as 30 percent disabling.  Mild impairment of social and 
industrial adaptability was rated as 10 percent disabling.  A 
noncompensable rating was assigned if the disability was in 
complete remission.  38 C.F.R. Part 4, Code 9203 (1993) 
(effective prior to November 7, 1996).  

In this case, the only VA examination of record concluded 
that the veteran was unemployable or at least not able to 
hold a job.  The VA hospital treatment records from 1994 and 
2000, reflect only a slight differentiation in the extent of 
the disability.  The Board finds that the record reflects 
that the veteran's psychiatric disorder is so severe as to 
preclude sustained substantially gainful employment.  Such 
industrial inadaptability warrants a 100 percent rating under 
the criteria in effect when the claim was filed.  Moreover, 
since the 1994 and 2000 hospitalizations essentially agree 
with the February 2000 VA examination, as to the extent of 
the impairment, the Board concludes that the veteran's 
industrial inadaptability is permanent in nature.  

Other Disabilities:  The veteran has other disabilities which 
compound his disability picture and support a finding that he 
is permanently and totally disabled.

Private and VA clinical records establish that the veteran 
had hypertensive blood pressure readings.  He is now on 
medication (Zestril) and his blood pressure is stable.  This 
would warrant a 10 percent rating under the rating criteria 
in effect before and after changes effective January 12, 
1998.  There is no evidence which would meet either criteria 
for a higher rating.  There is no evidence that diastolic 
blood pressure is predominantly 110 or more or that systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Code 7101 (1993, 2001).  

The evidence establishes that the veteran's diabetes mellitus 
is stable on an oral hypoglycemic agent (Glucophage).  This 
warrants a 20 percent rating under the criteria effective 
June 6, 1996.  There is no evidence that the condition 
requires regulation of activities or causes the 
manifestations required for higher ratings under either the 
old or new rating criteria.  38 C.F.R. § 4.119, Code 7913 
(1993, 2001).  

During the veteran's hospitalization from January to April 
1994, X-rays disclosed minimal hypertrophic spurring in the 
lumbosacral spine.  On the February 2000 VA examination, the 
diagnosis was strain of the lumbosacral spine.  Forward 
flexion was from 0 to 20 degrees.  Such a limitation would be 
consistent with a severe limitation of lumbar spine motion, 
ratable at 40 percent under 38 C.F.R. § 4.71a, Code 5292 
(2001).  It would also be consistent with a severe 
lumbosacral strain, ratable at 40 percent under 38 C.F.R. 
§ 4.71a, Code 5295 (2001).  The same symptoms can not be 
rated twice under different diagnoses.  38 C.F.R. § 4.14 
(2001).  A higher rating would require ankylosis and there is 
no evidence of ankylosis in this case.  The existing motion 
contraindicates ankylosis.  38 C.F.R. § 4.71a, Codes 5286, 
5289 (2001).  

X-ray studies of both knees during the veteran's 
hospitalization from January to April 1994 revealed mild 
narrowing of the joint space medially, the right greater than 
the left.  On the February 2000 VA examination, knee flexion 
was limited to 80 degrees on the right and 90 degrees on the 
left.  That does not approximate a compensable limitation of 
motion under the code dealing with limitation of flexion.  
38 C.F.R. § 4.71a, Code 5260 (2001).  However, the provisions 
of 38 C.F.R. § 4.59 (2001) support a 10 percent rating for 
each knee due to painful motion in each joint.  The record 
does not contain any evidence of limitation of extension, or 
of instability, or that any of the applicable criteria for a 
higher rating for a knee impairment have been met.  38 C.F.R. 
§ 4.71a, Codes 5255 - 5263 (2001).  

During the veteran's hospitalization from January to April 
1994, X-rays disclosed a mild hallux valgus deformity with 
degenerative changes in the first metatarsal phalangeal 
joint.  A 10 percent rating for hallux valgus requires a 
severe condition equivalent to amputation of the big toe.  
38 C.F.R. § 4.71a, Code 5280 (2001).  Since the evidence 
shows only a mild condition and there is no evidence that the 
mild impairment is equivalent to amputation, there are no 
findings which approximate the requirements for a 10 percent 
rating for the foot disorder.  Consequently, a noncompensable 
rating must be assigned.  38 C.F.R. § 4.31 (2001).  

The Board has considered the veteran's other complaints, as 
recorded in the file and in his July 2001 sworn testimony at 
a Board hearing.  These include residuals of a fractured 
mandible, residuals of a fractured shoulder with chronic 
pain, ulcers, gastroesophageal reflux disease, a larynx 
disorder, and hemorrhoids.  It has been noted that the 
veteran uses a cane.  

The Board notes that the veteran was born in April 1952 and 
is currently 49 years old.  In his February 1994 claim, he 
certified that he completed one year of college and last 
worked in 1992, in house keeping for a hospital.  

The Board finds that, when all of the veteran's disabilities 
are considered, both physical and psychological, in concert 
with his age, education, and occupational background, the 
evidence is at least in equipoise as to whether the veteran 
is entitled to a permanent and total disability evaluation 
for pension purposes.  Accordingly, resolving doubt in the 
veteran's favor as required by the regulations, the Board 
finds that he is entitled to a permanent and total disability 
evaluation for pension purposes.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


